Citation Nr: 1226091	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-27 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had military service with the United States Navy (USN) from January 1944 to August 1946, including service in the Pacific Proving Ground (PPG) in 1946.  He had a second period with the USN from November 1948 to August 1949.  The appellant is the Veteran's surviving spouse.  The Veteran died in 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  By that rating action, the RO, in part, denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant appealed the RO's February 2007 rating action to the Board.  Jurisdiction of the claims files currently resides with the Salt Lake City, Utah RO.

In April 2009, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a hearing conducted at the Salt Lake City, RO.  A copy of the hearing transcript has been associated with the claims files.  

In a May 2009 decision, the Board denied the appellant's claim for service connection for the cause of the Veteran's death, and entitlement to service connection for Paget's disease and prostate cancer for accrued benefit purposes.  

The appellant appealed the Board's May 2009 decision to the United States Court of Appeals for Veteran's Claims (Court).  In February 2010, the Veteran's attorney and VA filed a Joint Motion for Partial Remand (Joint Motion) to have the May 2009 Board decision vacated with respect to the issue of entitlement to service connection for the cause of the Veteran's death.  The parties agreed that the Board's May 2009 denial of service connection for disorders based on accrued benefits would be left undisturbed.  

In an August 2010 submission to the Board, the appellant through counsel, moved for a second hearing before a Veterans Law Judge, either by videoconference or at the RO.  The Board denied the motion in September 2010.  

In response to a February 2010 Joint Motion For Partial Remand, this case was remanded by the Board in September 2010 to the VA RO in Salt Lake City, Utah for additional development, to include a VA oncology opinion and, if this action does not result in a grant of the claim, action by the Under Secretary for Benefits.  

Because a VA oncology opinion was obtained in December 2010 and subsequent written statements were obtained from  the Director of the Environmental Agents Service and the Director of Compensation and Pension, there has been substantial compliance with the September 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 

In a July 2011 decision, the Board denied entitlement to service connection for the cause of the Veteran's death.  

The appellant appealed the July 2011 Board decision to the Court.  The appellant and VA filed a Joint Motion for Remand with the Court.  In a February 2012 Order, the Court vacated the July 2011 Board decision and remanded the claim to the Board for compliance with the instructions in the Joint Motion for Remand.  Specifically, the Parties to the Joint Motion for Remand found that the Board failed to provide additional reasons and bases for its opinion.  Specifically, the Parties to the Joint Motion for Remand found that the Board failed to consider whether presumptive service connection was warranted for Paget's disease pursuant to 38 C.F.R. § 3.309(d), and if so, whether the service-connected Paget's disease caused or contributed to the Veteran's cause of death.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in 2005 as a result of prostate cancer.

2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  The Veteran participated in Operation CROSSROADS in the PPG in 1946 and was a radiation-exposed Veteran.  

4.  There is competent evidence that Paget's disease is a cancer or cancer process that affects the bones.   

5.  The Veteran is shown to have manifested Paget's disease to at least a degree of 10 percent following his period of active service.  

6.  The Veteran is shown as likely as not to have incurred prostate cancer due to the weakening of the bones and overall constitution due to the Paget's disease.  

7.  The Paget's disease is shown to have played a material role in precipitating the Veteran's death due to prostate cancer.    


CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1112, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To the extent that the action taken hereinbelow is favorable to the appellant, further discussion of VCAA is not required at this time.

Merits of the Claim

In order to establish service connection for the cause of death of the Veteran, the evidence must establish that a disability of service origin caused, hastened, or substantially and materially contributed to the Veteran's death.  38 U.S.C.A. 
§ 1310(b); 38 C.F.R. § 3.312.  

The death of a Veteran will be considered to have been due to a service-connected disability when the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The principal cause of death is one which singularly or jointly with some other condition was the immediate cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

Accordingly, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

A service-connected disability is one that was contracted in the line of duty and was incurred in or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, certain chronic diseases, such as osteitis deformans (Paget's disease) and malignant tumors, may be presumed to have been incurred in service if they are manifested to a compensable degree within one year of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection in the context of this claim, once the death of the Veteran has been established, there must be medical evidence, or in certain circumstances, competent lay evidence of in-service occurrence or aggravation of a disease or injury leading to death within the regulatory scheme; and competent medical evidence of a nexus between an in-service injury or disease and death.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999) (Both discussing the factors of service connection).

Service connection for a disorder which is claimed to be due to radiation exposure during service, can be established in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).

First, there are certain types of cancer which will be presumptively service connected.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic diseases" which will be service connected provided that certain conditions specified in that regulation are met.  The list includes prostate cancer and bone cancer.  38 C.F.R. § 3.311(b) further states that, if a Veteran has one of the radiogenic diseases, a dose estimate should be obtained and the case will be referred to the VA Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's disease resulted from radiation exposure during service.  Id.

Third, service connection for disability claimed as due to exposure to ionizing radiation may also be granted under 38 C.F.R. § 3.303(d) when competent evidence establishes that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The benefit of the doubt rule provides that the claimant will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the claimant prevails in his or her claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's certificate of death shows the immediate cause of death was listed as prostate cancer, which had its onset three years earlier.  Service treatment records from the Veteran's initial period of service in the USN are wholly devoid of any complaints, diagnosis, or treatment for any chronic bone or joint disorder or prostate pathology.  An August 1946 service separation examination report shows that the Veteran's extremities (bones, joints, muscles, feet) were evaluated as "Normal."  The Veteran's genitourinary system was not found to have been normal as a result of a surgically absent left testicle, as opposed to any prostate pathology.  (See August 1946 service separation examination report).  

The first post-service medical evidence of Paget's disease and prostate cancer was prior to 1969 and in 2002, respectively.  (See January 2008 letter to the appellant, prepared by C. Merkley, M. D., reflecting that the Veteran had symptoms of Paget's disease involving multiple sites in the bone since 1969 or earlier, and that he had been diagnosed with prostate cancer in 2002).

The evidence confirms that the Veteran served during Operation CROSSROADS in 1946.  Thus, during his lifetime, he was a radiation-exposed Veteran in accordance with 38 C.F.R. § 3.309(d)(3).  (See November 2006 letter from the Defense Threat Reduction Agency (DTRA) to VA).

There are certain types of cancer which will be presumptively service connected based upon radiation exposure.  Bone cancer is included in this presumption.  Prostate cancer is not one of these presumptive diseases.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  

Prostate cancer and bone cancer are among the "radiogenic" diseases listed under 38 C.F.R. § 3.311.  However, the demonstration of a potentially radiogenic disease and exposure to ionizing radiation during service does not necessarily establish entitlement to service connection.  The Board must consider all relevant factors, including the amount of radiation exposure, in determining whether the record supports the contended etiologic relationship.

In the November 2006 letter to VA, DTRA indicated that radiation doses that the Veteran could have received during his participation in Operation CROSSROADS were not more than: (i) External gamma dose (18 roentgen equivalent unit (rem)); (ii) External neutron dose (0.5 rem); and (iii) Internal committed dose to the prostate (alpha) and (beta + gamma) (4.5 and 2 rems, respectively).  Id.

In a December 2006 memorandum, VA's Chief Public Health and Environmental Hazards Officer advised that prostate cancer compensation claims from atomic Veterans "may be evaluated using screening doses derived from the Interactive Radio epidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH)." It was also indicated that "since the attached prostate screening doses are based on gamma/beta radiation, the REPORTED doses have to be ADJUSTED for neutron and alpha radiation," and added that the adjustments are made by multiplying both the neutron and alpha doses each by 4 before adding all the doses together.

According to VA's Chief Public Health and Environmental Hazards Officer, Officer, the ADJUSTED total prostate doses for PPG cases is 40 rem.  It was also held that all PPG cases involving Veterans whose prostate cancers were diagnosed 25 or more years after exposure, such as the Veteran's case, and /or who were exposed at age 25 or more have "ADJUSTED" total prostate disease less than the applicable screening doses.

VA's Chief Public Health and Environmental Hazards Officer concluded that it was unlikely that prostate cancers in these PPG Veterans could be attributed to exposure to ionizing radiation in service.  

While the Veteran was exposed to ionizing radiation during service, military experts have determined that his total ADJUSTED dose exposure is less than the applicable screening doses.  To paraphrase the opinions of the DTRA and VA's Chief Public Health and Environmental Hazards Officer, a causal link between such a low dose exposure and the incurrence of prostate cancer some 50 years later is unlikely.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d  1039 (Fed. Cir. 1994).

Affording the appellant the benefit of the doubt, the Board finds that the evidence establishes that the Paget's disease is related to the Veteran's period of service and the Veteran's radiation exposure in service and this disease as likely as not contributed substantially and materially to cause of the Veteran's death.  Therefore, service connection for the cause of the Veteran's death is warranted.  

In support of the appellant's claim that the Veteran's in-service radiation exposure during Operation CROSSROADS in 1946 caused his Paget's disease, which, in turn, weakened his bones and overall constitution and led to the development of his fatal prostate cancer, is a January 2008 opinion from the Veteran's treating oncologist, R. S. H., M. D.  According to an additional opinion from Dr. H. dated in August 2010, it was more likely than not that the Veteran's service radiation exposure contributed to his subsequent health problems and death.

Dr. H. reported that he had initially met the Veteran in September 2002, and that he had treated him for high-risk prostate cancer.  Dr. H. noted that the Veteran also had Paget's disease of the bone.  Dr. H. ultimately concluded that the Veteran's Paget's disease had compromised his bony environment in a way that made metastatic prostate cancer to the bones a more likely event.  He further stated that the prior radiation exposure that the Veteran had during his military service was a risk factor for developing the prostate cancer and the Paget's disease.  

Dr. H. medical opinions are probative medical evidence which supports the claim.  He renders an opinion as to causality; he opined that the Paget's disease was present before prostate cancer and the Paget's disease "compromised [the Veteran's] 'bony environment'" to make metastatic prostate cancer to the bones a "more likely event."  Dr. H. concluded that it was more likely than not that the radiation exposure contributed to the Veteran's subsequent health problems and death.   

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (Observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches).  Dr. H. , as an oncologist, has the skill and expertise to render a medical opinion as to the etiology of cancer.  

Dr. H. also characterized the Veteran's Paget's disease as a cancer or a "cancer process" which affects the bones.  See the January 2008 and the August 2010 statements.  Thus, there is competent evidence that establishes that Paget's disease may be considered to be a bone cancer.  Bone cancer is a presumptive disease for radiation-exposed veterans under 38 C.F.R. § 3.309(d).  Thus, service connection is warranted for Paget's disease on a presumptive basis.  

There is competent evidence which shows that the Paget's disease contributed substantially to cause the Veteran's death.  A contributory cause of death is one that contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  

Dr. H.'s medical opinions are probative medical evidence which establishes that the Paget's disease contributed substantially and materially to cause the Veteran's death.  In the August 2010 opinion, Dr. H. opined that the Paget's disease was present before prostate cancer and the Paget's disease "compromised [the Veteran's] 'bony environment'" to make metastatic prostate cancer to the bones a "more likely event."  Dr. H. concluded that it was more likely than not that the radiation exposure contributed to his subsequent health problems and death.  

There is competent evidence which weighs against the claim for service connection for the cause of the Veteran's death.  In a December 2010 VA medical opinion, a VA oncologist reviewed the claims folder and concluded that it was substantially more likely that the Veteran' s cancer represented a sporadic prostate cancer rather than a radiation-induced prostate cancer.  To support this conclusion, the opinion cited a 2007 study of solid cancer incidence in atomic bomb survivors from 1958 to 1998 in which there was no indication of a statistically significant dose response for cancers of the pancreas, prostate and kidney.  The VA oncologist did not provide an opinion as to whether the Paget's disease was related to service including radiation exposure in service and whether this disease contributed to the Veteran's cause of death.  

An April 2011 Memorandum from the Director of VA Environmental Agents Service noted the DTRA dose estimates and noted that the IREP of NIOSH was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's prostate cancer.  The Program calculated a 99th percentile value for the total probability of causation of 23.61%.  Based on this finding, it was considered to be unlikely that the Veteran's prostate cancer could be attributed to ionizing radiation exposure while in service.  An opinion as to whether the radiation exposure caused the Paget's disease was not provided.  

In an April 2011 letter, the Director of Compensation and Pension Service stated that, based on a review of the entire evidence, there was no reasonable possibility that the Veteran's prostate cancer was the result of exposure to ionizing radiation in service.  An opinion as to whether the radiation exposure caused the Paget's disease was not provided.  

Also on file are multiple medical articles on radiation exposure and its effects on health.  These articles, which include references to Operation CROSSROADS, are general articles about the adverse effects of radiation exposure.  These articles are not, however, specific to the circumstances of the Veteran's case.

There is competent evidence both for and against the claim on appeal.  Affording the appellant the benefit of the doubt, the Board finds that the evidence establishes that it is as likely as not that the in-service radiation exposure contributed to the Veteran's death due to prostate cancer.  The Board finds that the evidence establishes that it is as likely as not that the Paget's disease is related to the Veteran's period of service and this disease as likely as not contributed substantially and materially to cause of the Veteran's death.  Therefore, service connection for the cause of the Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


